Citation Nr: 1337080	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  07-33 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.

2.  Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to September 1967, November 1990 to June 1991, and from September 2003 to January 2005.  He also had several periods of active duty for training and inactive duty for training.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In October 2011, the Board remanded the claims for a right knee disability, and a left shoulder disability, for additional development.  


FINDINGS OF FACT

1.  A chronic right knee disorder was not shown during the Veteran's active service from April to September 1967 or within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's current degenerative joint disease of the right knee is etiologically related to his first period of active service.

2.  A right knee disorder was not identified or noted at the time of the Veteran's entrance into service in November 1990.

3.  There is clear and unmistakable evidence that the Veteran's degenerative joint disease of the right knee preexisted his active service from November 1990 to June 1991 and from September 2003 to January 2005 and was not aggravated beyond its natural progression by either period of active service.

4.  The Veteran's degenerative joint disease of the right knee was not caused or aggravated by his service connected left knee disability.

5.  A chronic left shoulder disorder was not shown during and period of active service; and, the preponderance of the evidence fails to establish that the Veteran's current degenerative joint disease of the right knee is etiologically related to his first period of active service.
 


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in, or aggravated by, service, or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2013).  

2.  A left shoulder disability was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran seeks entitlement to service connection for a right knee disorder, and a left shoulder disorder.  

With respect to the claim for service connection for a right knee disorder, the Veteran asserts that it developed secondary to his service-connected left knee disorder, as well as due to active duty.  He indicated that he suffered from periodic pain and swelling in the right knee during active duty, and that his right knee pops more frequently and experiences increased difficulty extending while walking since his separation from service. 

With respect to the Veteran's claim for service connection for a left shoulder disorder, he asserts that he injured his left shoulder in service from carrying the extra weight of heavy equipment, and two falls.  With regard to the falls, he states that he fell at "Camp Speciher" one night, and that in January 2004, he fell from a communication stand while working on an antennae as a result of hearing mortar fire and explosions in January 2004.  He asserts that he landed on his left leg and left shoulder, but that he did not immediately receive treatment because, "I received no noticeable damage to any body parts."  He states that he sought medical treatment two days later for his left knee, but that he did not seek treatment for his left shoulder until 2007.  See Veteran's appeal (VA Form 9), received in October 2007; transcript of Veteran's hearing, held in February 2008.    

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).  This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, No. 11-2355, 2012 WL 5233422, at *6 (Vet. App. October 24, 2012); see also 38 C.F.R. § 3.304(b)  ("Only such conditions as are recorded in examination reports are considered as noted.").  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service. See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991). The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234.
 
The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation. Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded. 38 C.F.R. § 3.322  ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...").

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).

A.  Right Knee

There are no service treatment records for the Veteran's first period of active duty.   Efforts to obtain those records have been exhausted.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  The case law  does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The only treatment reports dated between the Veteran's first period of active duty and second period of active duty consist of reports associated with the Veteran's Army National Guard duty.  This evidence includes examination reports, dated in October 1981, November 1985 and July 1989, which show that the Veteran's lower extremities were clinically evaluated as normal.  In each case, associated "reports of medical history" show that the Veteran denied having a history of a "'trick' or locked knee."  

Based on the foregoing, the Board finds that the Veteran's current right knee disorder (degenerative joint disease) did not have its onset in service or within one year of service discharge.  There is also no evidence that the current right knee disorder is etiologically related to this period of active service.  The Veteran simply does not argue such.   

The Veteran's service treatment records for his second period of active duty, which began on November 28, 1990, do not include an entrance examination report.  

They show that on December 6, 1990, the Veteran was noted to have a history of knee problems since age 24 that were traumatic in origin and which bothered him when sitting for prolonged periods.  The report notes possible traumatic arthritis vs. chondromalacia.  A December 7, 1990 report notes a 20-year history of bilateral knee pain related to an MVA (motor vehicle accident) at age 26.  The Veteran reported intermittent problems since then that had gotten worse in the past few years.  The report notes "felt to be post-traumatic arthritis," and that the Veteran had been treated in the past with NSAIDs (non-steroidal anti-inflammatory drugs), aspiration, and steroid injections, as well as a DMSO injections.  He was noted to have occasional swelling, but no locking or giving way, with pain worse when walking on concrete.  The Veteran was examined.  The assessment was post-traumatic DJD (degenerative joint disease) of the bilateral knees.  The report notes that the Veteran was to be given a L3 profile.  An associated X-ray report notes "findings would reflect early degenerative change."  

The Veteran's separation examination report, dated in May 1991, shows that his lower extremities were clinically evaluated as normal.  The report notes a history of DJD in both knees.  In an associated "report of medical history," the Veteran denied having a history of a "'trick' or locked knee."  It was noted that he was using Motrin for a history of arthritis of the knees, and that he had problems squatting, but no problems while walking or running.  

The only treatment reports dated between the Veteran's second and third periods of active duty consist of reports associated with the Veteran's Army National Guard duty.  This evidence includes eight "annual medical certificates," dated between 1995 and March 2003, which show that the Veteran denied having any relevant medical problems, and that he was noted to have a "L-3" permanent profile for his knees.  Examination reports, dated in February 1996 and December 2000, show that the Veteran's lower extremities were clinically evaluated as normal.  In each case, associated "reports of medical history" show that the Veteran denied having a history of a "'trick' or locked knee."  

The Veteran's service treatment records for his third period of active duty, which began in September 2003, do not include an entrance examination report.  They include a "pre-deployment health assessment" which shows that the Veteran denied having any medical problems, but that he indicated that he was currently on a profile.  The report indicates that a referral for further evaluation was not warranted.  

A January 2004 report notes a history of chronic bilateral knee pain due to DJD and that the Veteran was on a permanent profile.  

Reports, dated between January and March of 2004, show that the Veteran was treated for complaints of left knee pain, and that he was medically evacuated due to his symptoms.  On March 1, 2004, he underwent a left total knee replacement (TKR).  

A "post-deployment health assessment" dated in July 2004, shows that the Veteran indicated that he currently had "swollen, stiff or painful joints," and muscle aches.  These complaints were not further described, and there were no listed concerns.  The report indicates that a referral for further evaluation was not warranted.  

A "post-deployment health assessment" dated in November 2004, shows that the Veteran indicated that he had a history of "swollen, stiff or painful joints," and muscle aches, during his deployment, but that he did not currently have those symptoms.  The only listed concern pertained to his left foot.  The report indicates that a referral for further evaluation was not warranted.  

A November 2004 report (AF Form 3899) notes a history of bilateral knee DJD.  

A separation examination report is not of record.

As for the post-service medical evidence, a VA spine examination report, dated in April 2006, shows that the Veteran reported using Celebrex for joint symptoms, to include the swelling of the right knee, with difficulty standing for long periods, and climbing up and down ladders.  An X-ray showed moderate osteoarthritis of the right knee.  The relevant impression was osteoarthritis, right knee. 

There is no entrance examination report of record for the Veteran's second period of active duty.   In cases where an entrance examination was not performed prior to the period of service on which the claim was based the presumption of soundness does not apply.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  However, since it is consistent with his active duty service that he would have undergone an entrance examination, the Board finds that the entrance examination for his second period of service is missing from the record.  Consequently, where an entrance examination is lost or missing, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286   (1994).   The Board must therefore determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; Cotant; VAOPGCPREC 3-2003.  

The Board finds that the evidence shows that the Veteran's right knee arthritis clearly and unmistakably existed prior to his second period of active duty service.  Shortly after his second period of active duty began, the Veteran's service treatment records indicate that he reported that he had a history of knee problems since age 24 that were traumatic in origin (due to an MVA), which had been ongoing and intermittent in nature, and which bothered him when sitting for prolonged periods.  He reported a history of treatment with NSAIDs, aspiration, and steroid injections, as well as a DMSO injections.  The Veteran is competent to report his history of an MVA, his knee symptoms, and his knee treatment.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion).  

Furthermore, a VA addendum opinion, dated in November 2011, shows that the VA examiner who had performed a June 2010 examination concluded, following a review of the claims file, that the Veteran clearly and unmistakably had a preexisting right knee disorder.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition).  The VA examiner noted that the Veteran was found to have right knee arthritis in December 1990, and she explained, "[t]hese orthopedic changes did not happen overnight and were more likely than not many months or years in developing."  This opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's C-file, and the examiner's opinion is accompanied by a sufficient explanation.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent, contrary opinion of record.  The fact that the examiner used a more likely than not standard does negate the value of the opinion.  The Board is the fact finder and considers the opinion with the other evidence of record.  Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's right knee disability existed prior to his second period of active duty service.  Wagner; Horn v. Shinseki, 25 Vet.App. 231 (2012).


With regard to the second prong of the presumption of soundness analysis, there is no evidence of treatment for right knee symptoms during the Veteran's second period of active duty.  The Veteran's May 1991 separation examination report shows that his lower extremities were clinically evaluated as normal.  The report notes a history of DJD in both knees.  In an associated "report of medical history," the Veteran denied having a history of a "'trick' or locked knee."  It was noted that he was using Motrin for a history of arthritis of the knees, and that he had problems squatting, but no problems while walking or running.  Subsequently dated service treatment reports from the Veteran's Army National Guard duty includes eight "annual medical certificates," dated between 1995 and March 2003, which show that the Veteran denied having any relevant medical problems, and that he was noted to have a "L-3" permanent profile for his knees.  Examination reports, dated in February 1996 and December 2000, show that the Veteran's lower extremities were clinically evaluated as normal.  In each case, associated "reports of medical history" show that the Veteran denied having a history of a "'trick' or locked knee."  Thus, the service treatment records during active duty, and thereafter, do not support a conclusion that the Veteran's right knee disability was aggravated during his second period of active duty.  

The only competent opinion addressing the aggravation question is found in the November 2011 VA addendum opinion.  In that opinion, the examiner concluded that the Veteran's preexisting right knee disability was not aggravated beyond the natural progression of the disorder by his period of service from June 1990 to June 1991.  She explained that there is no indication that he sought medical attention regarding his right knee, and that although he was on profile for his knees during this time, this was due to his preexisting condition.  This opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's C-file, and the examiner's opinion is accompanied by a sufficient explanation.  Prejean; Nieves-Rodriguez.  There is no competent, contrary opinion of record.  

Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's right knee disability was not aggravated by his second period of active duty service.  Wagner; Horn.

With regard to the issue of whether the Veteran's preexisting right knee disorder was aggravated by his third period of active duty service, his service treatment records show that in January 2004 he was noted to have a history of chronic bilateral knee pain due to DJD, and to be on a permanent profile.  A July 2004 "post-deployment health assessment" shows that the Veteran indicated that he currently had "swollen, stiff or painful joints," and muscle aches.  These complaints were not further described, and there were no listed concerns.  The report indicates that a referral for further evaluation was not warranted.  A November 2004 "post-deployment health assessment" shows that the Veteran indicated that he had a history of "swollen, stiff or painful joints," and muscle aches, during his deployment, but that he did not currently have those symptoms.  The only listed concern pertained to his left foot.  The report indicates that a referral for further evaluation was not warranted.  The service treatment records do not support a conclusion that the Veteran's right knee disability was aggravated during his third period of active duty.  

There is again only one competent opinion addressing the aggravation question.  In the November 2011 VA addendum opinion, the examiner concluded that the Veteran's preexisting right knee disability was not aggravated beyond the natural progression of the disorder by his period of service from September 2003 to January 2005.  She explained that there is no indication that he sought medical attention regarding his right knee, rather, he was treated for his left knee, and that although he was on profile for his knees during this time, this was due to his preexisting condition.  This opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's C-file, and the examiner's opinion is accompanied by a sufficient explanation.  Prejean; Nieves-Rodriguez.  There is no competent, contrary opinion of record.  

Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's right knee disability was not aggravated by his third period of active duty service.  Wagner; Horn.


Consideration has been give to the Veteran's assertion that his current right knee disability was either caused or aggravated by his service connected left knee disability.  See 38 C.F.R. § 3.310.  However, the only competent opinion is found in the June 2010 VA joints examination report, which shows that the examiner indicated that review of the medical literature revealed no accepted medical studies that supported the theory that favoring one lower extremity will result injury to the opposite lower extremity.  He therefore opined that it was not as likely as not that his right knee disorder was the direct and proximate result of his service-connected left knee disorder, or that it was aggravated or permanently worsened by his left knee disorder.  The examiner explained that it was more likely than not that the underlying degenerative changes in the opposite extremity would manifest themselves over time, but the relationship was not that of the injured lower extremity contributing to an injury of the opposite lower extremity.  

In this regard, notwithstanding certain language in the Board's October 2011, remand, the only relevant evidence during service is a January 2004 treatment note, which merely notes bilateral knee pain secondary to degenerative joint disease by history.  This report does not state that there was a current complaint of right knee pain, rather, it shows that the Veteran was seeking treatment for complaints of left knee pain.  The Board's conclusion is consistent with the November 2011 VA addendum opinion, in which the examiner stated that the January 2004 service treatment report stated that he was being seen for a left leg injury, and noted that he had chronic bilateral knee pain which had been established many years earlier.  The examiner stated, "Nowhere in the report does it indicate that he had evaluation of his right knee."  The examiner further pointed out that the Board's language in its remand, to the effect that the Veteran's February 2004 X-ray report may provide evidence of increased "symptomatology," was in error, as radiology reports do not provide "symptomatology."  The examiner stated that to say that this X-ray report may be evidence of increased symptomatology "simply misinforms."  In summary, service connection is not warranted on a secondary basis.  Id.  




B.  Left Shoulder

There are no service treatment records for the Veteran's first period of active duty.  

The only treatment reports dated between the Veteran's first period of active duty and second period of active duty consist of reports associated with the Veteran's Army National Guard duty.  This evidence includes examination reports, dated in October 1981, November 1985 and July 1989, which show that the Veteran's upper extremities were clinically evaluated as normal.  In each case, associated "reports of medical history" show that the Veteran denied having a history of a "painful or 'trick' shoulder or elbow."  

Service treatment records from the Veteran's second period of active duty do not show any relevant treatment, findings, or diagnoses.  The Veteran's May 1991 separation examination report shows that his upper extremities were clinically evaluated as normal.  In an associated "report of medical history," the Veteran denied having a history of a "painful or 'trick' shoulder or elbow." 

Subsequently dated service treatment reports from the Veteran's Army National Guard duty include eight "annual medical certificates," dated between 1995 and March 2003, which show that the Veteran denied having any relevant medical problems.  Examination reports, dated in February 1996 and December 2000, show that the Veteran's upper extremities were clinically evaluated as normal.  In each case, associated "reports of medical history" show that the Veteran denied having a history of a "painful or 'trick' shoulder or elbow." 

The Veteran's service treatment records for his third period of active duty, which began in September 2003, do not include an entrance examination report.  They include a "pre-deployment health assessment" which shows that the Veteran denied having any medical problems.  A "post-deployment health assessment" dated in July 2004, shows that the Veteran indicated that he currently had "swollen, stiff or painful joints," and muscle aches.  These complaints were not further described, and there were no listed concerns.  The report indicates that a referral for further evaluation was not warranted.  A "post-deployment health assessment" dated in November 2004, shows that the Veteran indicated that he had a history of "swollen, stiff or painful joints," and muscle aches, during his deployment, but that he did not currently have those symptoms.  A separation examination report is not of record. 

 As for the post-service medical evidence, a VA spine examination report, dated in April 2006, shows that the Veteran reported using Celebrex for joint symptoms, to include a three-year history of shoulder symptoms.  X-rays were within normal limits.  The was no relevant diagnosis.  

Private treatment reports, dated between January and March of 2007, show treatment for left shoulder symptoms.  The impression was left shoulder pain.  A March 2007 X-ray was normal.  A May 2007 MRI (magnetic resonance imaging) study showed acromioclavicular degenerative joint disease.  Reports from Rush Foundation Hospital, dated between January and April of 2008, show treatment for bilateral shoulder symptoms.  

As an initial matter, the Veteran has asserted that he injured his left shoulder in service from carrying the extra weight of heavy equipment, and two falls.  With regard to the falls, he states that he fell at "Camp Speciher" one night, and that in January 2004, he fell from a communication stand while working on an antennae as a result of hearing mortar fire and explosions.  The evidence shows that he has repeatedly attributed his left knee and left shoulder symptoms to a fall in January 2004.  See e.g., July 2007 report from L.Y., M.D., July 2007 statement from Veteran (VA Form 21-4138); January 2008 report from Rush Foundation Hospital; transcript of Veteran's hearing, held in February 2008.  

In the Veteran's claim (VA Form 21-526), received in February 2005, he did not provide a date for any left shoulder injury.  The Veteran's service treatment records show that he repeatedly denied any trauma or injury in association with his left knee symptoms.  See January 28, 2004 report, February 19, 2004 report, April 2006 VA spine examination report.  Other records show that in giving his relevant medical history, he failed to report a history of a fall.  See February 2, 2004 reports (two) (noting inter alia a "gradual onset" of left knee pain and swelling).  A "statement of medical examination and duty status" (DD Form 2173), dated in April 2004, details the Veteran's history of a left knee injury and notes complaints of left leg pain, and that the Veteran "denies any injury or accident" (emphasis in original).  Two DD Forms 2173, dated in July and October of 2004, detail the Veteran's history of a left knee injury and make no mention of the claimed January 2004 fall.  To the extent that the Veteran has asserted that he has had left shoulder pain since the claimed injury, there are no records to show a complaint of left shoulder symptoms during service.  Two service treatment records note that he had no musculoskeletal complaints, other than the left knee.  See reports, dated February 23, 2004 and November 10, 2004.  A January 2007 report from the Neshoba Internal Medicine Associates (NIMA) shows treatment for left shoulder symptoms.  The report notes, "Pt (patient) started lifting wts (weights) recently started having lt (left) shoulder pain since then."  A March 2007 NIMA report shows additional treatment for left shoulder symptoms.  The report notes, "continues to have lt (left) shoulder pain.  Stopped lifting wts (weights) but still has problem."  

In summary, service treatment reports do not show a report of left shoulder symptoms following a fall in January 2004.  Three line of duty determinations with regard to the left knee, which the Veteran asserts was also injured at the time, either fail to note a history of a January 2004 fall, or state that the Veteran specifically denied a history of injury or trauma.  The Veteran denied a history of trauma or injury in association with his left shoulder symptoms during his April 2006 VA examination report (two notations).  The Veteran is simply not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

In reaching this decision, the Board has considered three lay statements submitted by the Veteran, recieved in April 2007.  All three assert that the Veteran fell off of a vehicle during a mortar attack.  Two of them assert that he landed on his left side or shoulder.  However, they are dated over three years after the claimed injury, and they are simply insufficiently probative in light of the aforementioned evidence to warrant a finding of credibility.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

The Board further finds that the claim must be denied.  The Veteran's service treatment records do not show complaints of, treatment for, or a diagnosis of, a left shoulder disorder in service.  The earliest evidence of a left shoulder disability is dated in January 2007, which is about two years after separation from service, and that report shows that the Veteran stated that his left shoulder symptoms had started after he recently began lifting weights.  Given the foregoing facts, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the November 2011 addendum opinion, in which the examiner concluded that it was at least as likely as not that the Veteran's left shoulder complaints are related to the incident he describes "in Iraq in 2003 when he fell from the communications van."  A similar history was recorded in a July 2007 report from Dr. L.Y.  However, as previously discussed, the Veteran has been found not to be credible, and the service treatment records, as well as the service records, do not show that he sustained a left shoulder injury at any time.  Accordingly, this evidence is afforded no probative value.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

Finally, there is no evidence to show that left shoulder arthritis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  A presumption of service connection is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

C.  Conclusion

The Board has also considered the Veteran's assertions that he currently has a right knee disability, and a left shoulder disability, that are related to his active service, to include on the basis of aggravation of a preexisting right knee disorder, or that a right knee disorder was caused or aggravated by his service-connected left knee disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran's arthritis of his right knee or left shoulder is related to his service, to include whether he has a preexisting right knee disorder that was aggravated by his service, or that a right knee disorder was caused or aggravated by his service-connected left knee disorder, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

A Veteran is normally considered to be competent to report joint pain, however, there is no indication that the Veteran is competent to diagnose arthritis or to link any current diagnosis of arthritis of the right knee or left shoulder to his service, to include on the basis of aggravation, or as related to a service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b). 




II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March and August of 2005, June 2007, and in April 2010, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as August 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  

In October 2011, the Board remanded these claims.  The Board directed that the RO should return the Veteran's claims file to the physician who conducted the Veteran's June 2010 VA joints examination, in order to determine the nature and etiology of his right knee disability.  The Board also directed that the RO should schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current left shoulder disorder.  In November 2011, this was done (the Board has determined, however, that the November 2011 opinion as to the left shoulder is insufficiently probative to warrant a grant of the claim).  Given the foregoing, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Discussion of the Veteran's February 2008 personal hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for a right knee disability, and a left shoulder disability, were identified as issues at the hearing.  Information was elicited from the Veteran concerning nature, onset, and etiology of the disabilities.  Sources of evidence relevant in this regard were identified during this process.  Indeed, as a result of the Veteran's testimony, the matter was Remanded to secure additional evidence/records.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   


ORDER

Service connection for a right knee disability and a left shoulder disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


